FILED
                            NOT FOR PUBLICATION                             MAY 21 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30220

               Plaintiff - Appellee,             D.C. No. 2:13-cr-00015-RAJ

  v.
                                                 MEMORANDUM*
XEN HOC LU,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Richard A. Jones, District Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Xen Hoc Lu appeals from the district court’s judgment and challenges the

order of restitution imposed as part of his sentence following his guilty-plea

conviction for wire fraud, in violation of 18 U.S.C. § 1343. We have jurisdiction



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291, and we affirm.

       Lu contends that the district court’s restitution order was not based on

sufficient, reliable evidence regarding actual loss to the victim. We review an

order of restitution for abuse of discretion, and the factual findings supporting the

order for clear error. See United States v. Waknine, 543 F.3d 546, 555 (9th Cir.

2008).

       The district court did not abuse its discretion by relying on Lu’s admissions,

the investigating agent’s testimony, and the records of Lu’s fraudulent transactions

with undercover agents to calculate the restitution amount. See id. at 557

(evidence used to calculate restitution must possess “sufficient indicia of reliability

to support its probable accuracy” (internal quotations omitted)). Moreover, the

district court did not clearly err in its restitution calculation because it is supported

by this evidence. See id. (“In light of the remedial purposes underlying the

[Mandatory Victims Restitution Act], our precedent grants district courts a degree

of flexibility in accounting for a victim’s complete losses.” (internal quotations

omitted)).

       AFFIRMED.




                                            2                                      13-30220